EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susie Cheng on August 18, 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended)  A door system for a vacuum train (1), wherein the vacuum train comprises at least one vehicle (3) with at least one vehicle door (2) and a track for the vehicle, which track comprises at least one evacuated pipe and/or tunnel (10) for the vehicle and at least one station (20) outside of said pipe and/or tunnel with at least one station door (4) being arranged within a wall of the pipe and/or tunnel to selectively close and open the station towards the pipe and/or tunnel and the vehicle, and wherein the vehicle door and the station door are arranged to be in a corresponding position when the vehicle is at its rest position at the station, so that the vehicle is accessible when the vehicle door and the station door are open at the rest position of the vehicle, and wherein the door system comprises at least one inflatable and deflatable ring shaped seal (22), which is positioned to surround both doors (2, 4) when the doors are in their corresponding position and which in its inflated state fills a gap between the vehicle outer surface (33) and the pipe and/or tunnel wall (11) at the station and seals both doors (2, 4) and the space (26) between the doors against the vacuum within the pipes and/or tunnels, and which inflatable and deflatable seal (22) does not fill the gap when being in its deflated state; and wherein the at least one inflatable and deflatable ring shaped seal include one ring shaped seal , located in the gap follow each other in radial direction from the center of the station door.
Claim 7.	(Currently Amended) The door system according to claim 1 wherein the material or material combination from which the ring shaped seal is made of includes reinforced rubber and additionally includes an outer layer of the seal including a plastic material allowing for an improved sealing of the ring shaped seal against a vehicle hull and the inside of the pipe or tunnel as compared to the rubber material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617